Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mahmood Ahmad on Sep. 23, 2021.

12. (canceled).

21. (canceled).
Allowable Subject Matter
Claims 1, 3 – 11, 13, 14, 16 – 20, 22, 23, 25 and 26 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method with liveness testing, comprising: acquiring an infrared (IR) image including an object, and a depth image including the object; generating a first preprocessed IR image by performing first edge enhancement preprocessing on the IR image;
generating a preprocessed depth image by performing second edge enhancement preprocessing on the depth image; determining a first liveness test result based on the first preprocessed IR image and the preprocessed depth image; generating a second preprocessed IR image by performing third edge enhancement preprocessing on the IR image, in response to the first liveness test result satisfying a condition; determining whether the object is a genuine object based on a second liveness test result based on the second preprocessed IR image; and allowing or blocking access to a device, based on a result of the determining of whether the object is the genuine object, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 14 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus with liveness testing, comprising: at least one image sensor configured to acquire an infrared (IR) image including an object, and a depth image including the object; and a processor configured to: generate a first preprocessed IR image by performing first edge enhancement preprocessing on the IR image;
generate a preprocessed depth image by performing second edge enhancement preprocessing on the depth image; determine a first liveness test result based on the first preprocessed IR image and the preprocessed depth image; generate a second preprocessed IR image by performing third edge enhancement preprocessing on the IR image, in response to the first liveness test result satisfying a condition; determine whether the object is a genuine object based on a second liveness test result based on the second preprocessed IR image, and
allow or block access to the apparatus, based on a result of the determining of whether the object is the genuine object, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 22 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a user authentication method, comprising: performing a first liveness test on an object based on a first preprocessed IR image and a preprocessed depth image, wherein the first preprocessed IR image is obtained from first edge enhancement preprocessing of an acquired IR image including the object, and the preprocessed depth image is obtained from second edge enhancement preprocessing of an acquired depth image including the object; preliminarily determining whether to block access to a device to which access is sought by a user, based on a first liveness test score determined by the first liveness test; and in response to a result of the preliminarily determining whether to block access to the device being preliminarily determining not to block access to the device performing a second liveness test based on a second preprocessed IR image obtained from third edge enhancement preprocessing of the acquired IR image to determine whether the object is a genuine object, and determining whether to allow access to the device, based on a second liveness test score determined by the second liveness test, in combination with all other limitations in the claim(s) as defined by applicant.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642